92 Okla. Crim. 388 (1950)
223 P.2d 561
WILSON
v.
STATE.
No. A-11458.
Criminal Court of Appeals of Oklahoma.
October 25, 1950.
David W. Taylor, Norman, for petitioner.
James Hester, Co. Atty., Cleveland County, Norman, for respondent.
JONES, P.J.
Paul Wilson filed a verified petition for a writ of habeas corpus to be admitted to bail upon a charge of rape in the first degree which was pending against him in the district court of Cleveland county. *389 At the hearing before this court the petitioner testified and also introduced the evidence of other witnesses together with a transcript of the testimony taken at the preliminary examination of the accused.
It has been held:
"The right to bail in a capital case is absolute unless the proof is evident or the presumption great that the defendant is guilty as charged and that in case of conviction he would probably receive life sentence or death." Ex parte Spears, 85 Okla. Crim. 101, 185 P.2d 479.
At the conclusion of the hearing, this court being satisfied that the petitioner had made a showing that was sufficient to entitle him to be admitted to bail, entered an order directing that petitioner be admitted to bail in the reasonable sum of $15,000, conditioned as required by law and to be approved by the court clerk of Cleveland county. This formal opinion is filed in conformity with that order.
BRETT and POWELL, JJ., concur.